Citation Nr: 1111599	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-39 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected right knee degenerative arthritis with medial meniscus tear, to include entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 31, 1970 to October 24, 1970 and from April 8, 1991 to July 2, 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for right knee degenerative arthritis with meniscal tear and assigned a noncompensable evaluation, effective July 24, 2008, the date of the original service connection claim.  Subsequently, in a September 2009 rating decision, the RO found a clear and unmistakable error in the evaluation of the Veteran's right knee disability and increased the  disability rating to 10 percent, effective July 24, 2008.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, efforts should be made to obtain a complete copy of records related to the Veteran's SSA disability benefits, attempts should be made to obtain complete copies of the Veteran's recent private treatment records, the Veteran should be afforded another VA orthopedic examination of his right knee, and a supplemental statement of the case should be issued.  

The Veteran was initially granted service connection for right knee degenerative arthritis with medial meniscus tear in a December 2008 rating decision and was assigned a noncompensable evaluation, effective July 24, 2008, the date of his original service connection claim.  Subsequently, in a September 2009 rating decision, the RO found a clear and unmistakable error in the evaluation of the Veteran's right knee disability and increased the Veteran's disability rating to 10 percent, effective July 24, 2008.  The Veteran disagrees with this rating assignment and contends that a higher rating is warranted.  

At the outset, the Board notes that the record includes a decision from the Social Security Administration (SSA) granting the Veteran disability benefits.  To date, however, a complete copy of the Veteran's SSA records has not been associated with the claims file.  In this regard, the Board notes that the possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  As such, this case must be remanded to obtain these records.  See 38 C.F.R. § 3.159(c)(2) (2009); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Also, the SSA decision was received in August 2010, after the Veteran's appeal had been certified to the Board.  This evidence was not accompanied by a waiver of consideration by the agency of original jurisdiction (AOJ).  See 38 C.F.R § 20.1304 (2010).  Remand for the issuance of a supplemental statement of the case is required.  See 38 C.F.R § 19.31 (2010).

Additionally, on remand, all relevant private treatment records should be obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  In this regard, the Board notes that the Veteran has been undergoing fairly consistent treatment for his service-connected right knee disability from Steven Smith, M.D. and Douglas Estey, PA-C.  He also receives treatment from Mark Turner, M.D. at Blount Orthopaedic Associates; Craig C. Benson, D.O.; Amy Gust, M.D. at Middle Creek Family Practice; and Tracie Garmany, M.D. at Dollywood Family Healthcare Center.  Recent records from these providers should be obtained.  

The Board also finds that, on remand, the Veteran should also be afforded a new VA orthopedic examination to determine the current severity of his service-connected right knee disability.  In this regard, the Board points out that the Veteran was last provided with a VA joint examination in October 2008.  However, this examination report is now over two years old and does not contemplate the Veteran's additional private treatment to date, to include his right knee surgery in May 2009, or his recent contentions regarding the severity of his symptomatology.  As such, once the foregoing development has been accomplished, the Veteran should be provided a contemporaneous VA examination to assess the current severity of his service-connected right knee disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Finally, the Board notes that the Veteran's employer provided a statement, dated in September 2009, indicating that his disability would not allow him to complete the essential functions of his current position.  Additional statements regarding his employability were provided in a statement from J., received in March 2009; in a statement from S.E. dated in February 2009; and from the Veteran in his VA Form 9, received in October 2009.  In Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, when evidence of unemployability is presented in cases such as this, the issue of whether a TDIU will be assigned should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  In this regard, the Court in Rice determined that there is no freestanding claim for TDIU.  Id. at 451.  Rather, a claim for TDIU is considered part and parcel of the claim for benefits for the underlying disability.  Id. at 453-54.  Therefore, this aspect of the Veteran's initial claim for compensation benefits should be developed and addressed on remand.  That is, the AOJ should address whether a TDIU is warranted when it re-adjudicates the initial rating issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate his claim for a TDIU; (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide.  A copy of this notification must be associated with the claims folder.

2.  Make arrangements to obtain the Veteran's private treatment records for his right knee disorder from the following:  (a) Steven Smith, M.D. and Douglas Estey, PA-C, dated since August 2009; (b) Mark Turner, M.D. at Blount Orthopaedic Associates, dated since January 2009; (c) Craig C. Benson, D.O., dated since March 2009; 
(d) Amy Gust, M.D. at Middle Creek Family Practice, dated since April 2009; and (e) Tracie Garmany, M.D. at Dollywood Family Healthcare Center, dated since December 2008.  

3.  Make arrangements to obtain copies of all documents or evidentiary material pertaining to the Veteran's application(s) for SSA disability benefits.  If these records are not available, a negative reply must be provided.

4.  After the foregoing development has been completed, schedule the Veteran for a VA orthopedic examination of his right knee.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted, including X-rays, if warranted.  

The examiner should identify all residuals attributable to the Veteran's right knee degenerative arthritis with medial meniscus tear.

The examiner should provide the ranges of motion of the Veteran's right knee in degrees.  The examiner should also note whether-upon repetitive motion of the Veteran's right knee-there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the right knee is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

The examiner should also state whether there is any evidence of recurrent subluxation or lateral instability of the right knee, and if so, to what extent.

The examiner should also provide an opinion with respect to whether the Veteran's service-connected right knee disability renders him unable to secure or follow a substantially gainful occupation.  In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Finally, readjudicate the Veteran's claim on appeal, to include consideration of whether a TDIU is warranted.  If the benefit sought on appeal is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).

